Name: Commission Regulation (EC) No 1773/96 of 12 September 1996 amending Regulation (EEC) No 689/92 fixing the procedure and conditions for the taking-over of cereals by intervention agencies
 Type: Regulation
 Subject Matter: consumption;  plant product;  agricultural policy;  trade policy;  European Union law;  farming systems
 Date Published: nan

 13. 9. 96 lENl Official Journal of the European Communities No L 232/15 COMMISSION REGULATION (EC) No 1773/96 of 12 September 1996 amending Regulation (EEC) No 689/92 fixing the procedure and conditions for the taking-over of cereals by intervention agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 689/92 (3), as last amended by Regulation (EC) No 1 800/95 (4), lays down the conditions for taking over cereals into interven ­ tion ; Whereas implementation from the 1993/94 marketing year on the reform of the common agricultural policy in the cereals sector may lead to difficulties for producers of certain cereals in certain areas of the Community; whereas, to lessen the impact of these mechanisms on the income of the said producers, provision should be made for exemptions from certain provisions relating to quality once again in the 1996/97 marketing year, as was done in 1995/96; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 The text of Article 2 (4) of Regulation (EEC) No 689/92 is replaced by the following: '4 . Notwithstanding paragraph 2, and for the 1996/97 marketing year:  at the request of the Member State, a decision shall be taken in accordance with the procedure provided for in Article 23 of Regulation (EEC) No 1766/92, to fix the maximum moisture content at 15 % for cereals offered for intervention with the exception of maize and sorghum,  Greece is hereby authorized to accept into inter ­ vention consignments of durum wheat 14 % of which comprise cereal of less than standard quality in which the grain impurities reach a maximum of 7 %, with 5 % at most being other cereals,  the reduction provided for in the case of barley of a specific weight less than 64 kg/hi referred to in Annex II, Table III shall not apply.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 September 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 126, 24. 5. 1996, p. 37. (3) OJ No L 74, 20 . 3 . 1992, p. 18 . (4) OJ No L 174, 26. 7. 1995, p. 24.